Citation Nr: 0945745	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-18 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed right ear 
hearing loss.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1994 to January 
1995, from September 1999 to May 2000, from October 2001 to 
October 2002, and from February 2003 to January 2004.  He 
also had additional service in the Reserve.  

In July 2008, the Board remanded the issue on appeal to the 
RO for additional evidentiary development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran currently is not shown to have a right ear 
hearing loss disability for VA compensation purposes.  


CONCLUSION OF LAW

The claim of service connection for a right ear hearing loss 
must be denied by operation of law.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim decided hereinbelow has been 
accomplished.  

The RO sent the Veteran a letter in January 2004 advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.  

The January 2004 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies, that he must provide enough information 
about the records to allow VA to request them, and that it 
was his responsibility to make sure VA received the records.  

The RO also sent a letter in March 2006 advising the Veteran 
of the five Dingess elements, to specifically include that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  

In light of these letters, the Board finds that the Veteran 
has received notice of the elements required to support his 
claim of service connection, and notice of what evidence, if 
any, will be obtained by the Veteran, and notice of what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

The Board notes that the RO readjudicated the present claim 
most recently in a July 2009 Supplemental Statement of the 
Case (SSOC).

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

First, the Veteran's service treatment record (STR) is on 
file, and the file includes medical records from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

Second, the Veteran was afforded VA examinations in January 
2008 and April 2009.  The Board finds that the April 2009 VA 
examination is adequate because, as shown below, it was based 
upon consideration of the Veteran's pertinent medical 
history, his lay assertions and current complaints, and 
because it describes the disability in detail sufficient to 
allow the Board to make a fully informed determination.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)).   

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction 
with the issue on appeal, but he has not requested such a 
hearing.  

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

The Board further finds that there has been substantial 
compliance with its July 2008 remand instructions.  

In particular, the Board directed the RO to ask the Veteran 
to identify any health care providers having treatment 
records pertinent to his claim.  This was accomplished by the 
AMC/RO with August 2008 and June 2009 letters.  

The Board's July 2008 remand also instructed the RO to 
schedule the Veteran for a VA examination to determine the 
nature and likely etiology of his service-connected right ear 
hearing loss.  As indicated, this was accomplished in April 
2009.  

As all directed action has been accomplished, further remand 
is not necessary.  See Stegall v. West, 11 Vet. App. 268 
(1998); See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided 
by a neurologist as opposed to an internal medicine 
specialist requested by the Board).  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the appeal.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
such as sensorineural hearing loss, when a chronic disease 
manifests itself in service, or where demonstrated to a 
compensable degree within the applicable presumptive period 
under 38 C.F.R. § 3.307, and the Veteran currently has the 
same condition.  38 C.F.R. § 3.303(b)  

In the present case, the Veteran underwent a VA audiological 
examination in January 2004.  The audiologist did not review 
the claims file, but noted that the Veteran complained of a 
prior hearing test showing a decrease in hearing.  The 
Veteran reported that the onset was gradual and he felt he 
had some difficulty in hearing his wife.  He also complained 
that he turns the television up too loud.  

The VA audiologist also reported right ear hearing threshold 
acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 15
5
10
15
10

Speech recognition scores were 96 percent right ear.  The VA 
audiologist diagnosed normal hearing with normal speech 
recognition.  

Then, in April 2009, the Veteran underwent a second VA 
audiological examination.  The examiner reviewed the claims 
file, and noted that the Veteran had several hearing tests 
from July 1994 to July 2003.  The Veteran reported in-service 
noise exposure from shooting different weapons, aircraft and 
airport noise, and generators.  He wore hearing protection on 
the firing ranges, but not at other times.  He also had non-
service noise exposure as a police officer for 14 years.  He 
reported his current hearing as "ok," and the VA examiner 
noted that he had no situations of difficulty.  

The VA audiologist also reported right ear hearing threshold 
acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 25
10
15
20
25




Speech recognition scores were 100 percent right ear.  The VA 
audiologist diagnosed a normal-to-mild hearing loss in the 
right ear.  The examiner also concluded that the hearing loss 
was not disabling according to 38 C.F.R. 3.385.  

In light of these audiological evaluation results, the Board 
finds that the claim of service connection for the right ear 
hearing loss must be denied under the law.  

In particular, the Veteran is not shown to have right ear 
hearing acuity with an auditory threshold of 40 decibels or 
greater in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz, or auditory thresholds of 26 decibels or greater for 
at least three of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz, or a speech recognition score using the Maryland CNC 
Test less than 94 percent.  

Therefore, he does not currently have a right ear hearing 
loss disability for VA compensation purposes, and service 
connection must be denied.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (noting that the requirement of a 
current disability is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board recognizes that the April 2009 VA examiner also 
provided a positive etiology opinion.  Without evidence of a 
current right ear hearing loss disability for VA compensation 
purposes, however, the Board does not reach the additional 
questions of in-service injury, including acoustic trauma, or 
the relationship between a current hearing loss and service.  

In making the above determination, the Board has carefully 
considered veteran's lay assertions.  As a layperson, the 
Veteran is competent to report on his hearing loss 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).   

His lay statements otherwise are not competent evidence in 
support of his claim.  Specifically, the audiometry and/or 
Maryland CNC tests results are required to determine whether 
a veteran's hearing acuity meets the requirements of 
38 C.F.R. § 3.385, and the Veteran has not identified an 
audiological evaluation meeting these requirements.  

Accordingly, the Veteran's assertions regarding his current 
hearing acuity are not probative evidence with regard to the 
issue of whether he has a right ear hearing loss disability 
for VA compensation purposes.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  


ORDER

The appeal of the claim of service connection for right ear 
hearing loss is dismissed under the law.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


